Sweeney, J.,
dissenting. The majority has misconstrued the determinative issue in this appeal, and has, in effect, rewritten R.C. 4123.57 in a manner that duplicates the bureaucratic maze that an injured worker must endure in order to receive the compensation to which he is entitled. Under such circumstances, I must strongly dissent from the majority opinion herein.
The determinative question before us in this cause is not, as the majority states, whether a claimant has an absolute right to receive benefits under R.C. 4123.57(A) based upon a prior determination of the percentage of a claimant’s partial disability. Rather, the crucial question posed in this appeal is whether the claimant has an absolute right to elect benefits under either R.C. 4123.57(A) or (B), once a percentage of partial disability has been determined.
*389R.C. 4123.57, at the time relevant herein, stated in part:
“Partial disability compensation shall be paid as follows, provided that an employee may elect as between divisions (A) and (B) of this section as to the manner of receiving the compensation set forth in this section * * (Emphasis added.)
Clearly, the statute contemplates an election by the claimant once a percentage of partial disability has been determined. In my view, once a percentage of partial disability has been rendered, an accurate reflection of the degree of impaired earning capacity has been accomplished so as to preclude an additional hearing, thereby permitting the claimant to elect under R.C. 4123.57(A).
R.C. 4123.57 indicates that as a predicate to election, partial disability must first be determined. Recent decisions by this court have required “disability” determinations tó include consideration of relevant nonmedical factors such as age, education, work history, etc. State, ex rel. Stephenson, v. Indus. Comm. (1987), 31 Ohio St. 3d 167, 31 OBR 369, 509 N.E. 2d 946; State, ex rel. Bouchonville, v. Indus. Comm. (1988), 36 Ohio St. 3d 50, 521 N. E. 2d 773. Thus, a determination of partial disability, as required by R.C. 4123.57, must, by necessity, take into account both medical and nonmedical considerations.
The majority asserts that another proceeding is necessary in order for a claimant to elect under R.C. 4123.57 (A) based on certain language contained in State, ex rel. Latino, v. Indus. Comm. (1968), 13 Ohio St. 2d 103, 42 O. O. 2d 324, 234 N.E. 2d 912. However, the majority’s reliance on this particular case is greatly misplaced. First, Latino concerned R.C. 4123.57 prior to its amendment in 1963, and therefore has little precedential value with respect to the statutory version considered here. Second, the language in Latino cited by the majority is, at best, dicta, and should not be used as the basis for making the determination herein.
Unfortunately, the majority chooses to partially overrule Bouchonville, supra, a case that was decided by this same court less than one year ago. While part of the language in Bouchonville is admittedly unclear, a clarification of the opinion seems more appropriate than a reversal of a portion of that decision. If the majority now believes that Bouchonville is incorrect after only several months of reflection, one may ask how safe the cause sub judice is from a similar fate. While I did not agree with everything written in the Bouchonville opinion, as evidenced by my concurrence in judgment only, I find that the partial overruling of that decision makes it appear that either that decision or the instant decision was not as thoroughly considered as it should have been. Unfortunately, the majority opinion will most likely have the effect of adding confusion rather than clarity to this area of law.
Notwithstanding the partial overruling of Bouchonville, supra, and while the majority relies on another portion of that case to support its decision, it should be pointed out that in Bouchonville, this court cited Stephenson, supra, in holding that “* * * it is necessary for the commission to review a claimant’s age, education, work records, and all other factors contained in the record when determining the degree of impairment of earning capacity.” Bouchonville, supra, at 52, 521 N.E. 2d at 775. Thus, determinations as to “disability” and “impairment of earning capacity” appear to contemplate consideration of identical variables. As such, all relevant considerations as to impaired earning *390capacity would have necessarily taken place at the initial percentage hearing. Since the percentage figure constitutes an accurate reflection of the degree of earning capacity impairment, no further proceedings should be necessary. Nevertheless, the majority fails to apprehend the overlapping nature of determinations of disability and impairment of earning capacity, and now requires the disabled worker to undergo another proceeding in order to provide essentially the same information that was already established in the percentage hearing. The majority’s requirement of another hearing for a claimant to elect under Section (A) of R.C. 4123.57 is contrary to the language of the statute. In addition, I believe that another hearing in this regard is duplicative, unnecessary and a consequent waste of scarce resources. The process involved in obtaining workers’ compensation benefits is cumbersome and complex enough without creating another obstacle for the claimant to overcome. The requirement of another hearing in this vein does not ensure that an award is proper; it merely rehashes that which was already determined and only works to delay the compensation that is due to the injured worker.
Therefore, I would hold that since a partial disability determination encompasses all the factors relevant to impaired earning capacity, an additional proceeding to determine impaired earning capacity is unnecessary, and an unqualified right to election would be appropriate.
Accordingly, I would affirm the court of appeals’ judgment in full, thereby granting appellee the requested writ of mandamus.